NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 27 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

HARRY J. WILLIBY,                               No.    18-17328

                Plaintiff-Appellant,            D.C. No. 3:18-cv-05986-JST

 v.
                                                MEMORANDUM*
ALPHABET INC., DBA Blogger, DBA
Google Adsense, DBA Google, Inc., DBA
YouTube, LLC; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Northern District of California
                     Jon S. Tigar, District Judge, Presiding

                           Submitted August 19, 2019**

Before:      SCHROEDER, PAEZ, and HURWITZ, Circuit Judges.

      Harry J. Williby appeals pro se from the district court’s order dismissing his

action alleging federal and state law claims in connection with the operation of his

YouTube channels. We have jurisdiction under 28 U.S.C. § 1291. We review for


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Williby’s request for oral
argument, set forth in the opening brief, is denied.
an abuse of discretion a dismissal under Fed. R. Civ. P. 41(b). Ferdik v. Bonzelet,

963 F.2d 1258, 1260 (9th Cir. 1992). We affirm.

      The district court did not abuse its discretion by dismissing Williby’s action

because Williby failed to cure the deficiencies in his complaint, as ordered. See id.

at 1260-63 (setting forth factors for determining whether a pro se action should be

dismissed under Rule 41(b) and requiring a definite and firm conviction that the

trial court committed a clear error of judgment in order to overturn such a

dismissal).

      Williby’s contention that Judge Tigar should have recused himself is

unpersuasive.

      Williby’s motion for judicial notice, or in the alternative, to supplement the

record on appeal, is denied as unnecessary.

      AFFIRMED.




                                          2                                   18-17328